NUMBER 13-22-00006-CR

                             COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG

SOMER RACHELLE NESLONEY,                                                    Appellant,
                                           v.
THE STATE OF TEXAS,                                                          Appellee.

                     On appeal from the 36th District Court
                          of Aransas County, Texas.


                          ORDER OF ABATEMENT
                  Before Justices Longoria, Hinojosa, and Silva
                                Order Per Curiam

       The cause is before the Court on appellant’s motion for leave and time extension

to file appellant’s brief. However, on February 15, 2022, the Clerk of the Court notified

appellant’s counsel that it appears there is no final, appealable order in this matter.

Appellant’s counsel was given thirty days to correct the defect, if it could be done.

Appellant’s counsel has failed to correct the defect and has not filed any response to the

clerk’s notice.
       Accordingly, we carry appellant’s motion, abate the appeal, and remand the cause

to the trial court for further proceedings. Upon remand, the trial court shall utilize whatever

means necessary to make appropriate findings and recommendations concerning the

following: (1) whether appellant desires to prosecute this appeal; (2) why appellant's

counsel has failed to file a response regarding the defect in the notice of appeal and

whether counsel has effectively abandoned the appeal; (3) whether appellant has been

denied effective assistance of counsel; (4) whether appellant's counsel should be

removed; and (5) whether appellant is indigent and entitled to court-appointed counsel.

       If the trial court determines appellant does want to continue the appeal, present

counsel should be removed, and appellant is indigent and entitled to court-appointed

counsel, the trial court shall appoint new counsel to represent appellant in this appeal. If

new counsel is appointed, the name, address, email address, telephone number, and

state bar number of said counsel shall be included in an order appointing counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be filed in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record of

any proceedings to be prepared. The supplemental clerk’s record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.

                                                          PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
27th day of April, 2022.
                                              2